

AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT


THIS AMENDMENT NO. 1 TO THE ADVISORY AGREEMENT (this “Amendment”), dated as of
November 21, 2013, is entered into by and between MVP REIT, Inc., formerly MVP
Monthly Income Realty Trust, Inc., a Maryland corporation (the “Company”), and
MVP Realty Advisor, LLC, a Nevada limited liability company (the “Advisor” and
collectively, the “Parties”).
 
W I T N E S S E T H
 
WHEREAS, the Parties entered into that certain Advisory Agreement (the “Advisory
Agreement”), which provides for, among other matters, the management of the
Company’s day-to-day activities by the Advisor;


WHEREAS, the one-year term of the Advisory Agreement was renewed, effective as
of September 9, 2013, for an additional term of one year, and the Advisory
Agreement may be renewed for an unlimited number of additional successive
one-year terms; and


WHEREAS, the Parties now desire to amend the Advisory Agreement to provide that
the Advisor shall not be entitled to reimbursement by the Company for personnel
or related employment costs incurred by the Advisor or its affiliates.


 NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENTS
 
           1.1.           Amendment to Section 9.1.  Each of clauses (iv), (ix),
(x) and (xi) of Section 9.1 of the Advisory Agreement is hereby deleted and
replaced in its entirety with “Intentionally Omitted.”


1.2.           Amendment to Section 9.1(xii). Section 9.1(xii) of the Advisory
Agreement is hereby deleted and replaced in its entirety with the following:


“(xii) Audit, accounting and legal fees, and other fees for professional
services provided by third parties relating to the operations of the Company and
all such fees incurred at the request, or on behalf of, the Board or any
committee of the Board; provided, however, that, pursuant to Section 9.1(xviii)
of the Advisory Agreement (as added pursuant to this Amendment), prior to the
first anniversary of a Liquidity Event, the Advisor shall not be entitled to
reimbursement by the Company for any personnel or related employment costs
incurred by the Advisor or its Affiliates in performing the services described
in Article 3 hereof, including but not limited to salary and benefits of
employees and overhead, whether incurred by the Advisor before or after the date
of this Amendment.”


 
 

--------------------------------------------------------------------------------

 
1.3.           Addition of New Section 9.1(xvii). Section 9.1 of the Advisory
Agreement is hereby further amended to add the following clause (xviii)
immediately after the end of clause (xvi) of Section 9.1 of the Advisory
Agreement:


“(xviii)  The following costs incurred by the Advisor or its Affiliates, but
only to the extent incurred from and after the first anniversary of the
occurrence of any Liquidity Event (as defined hereunder):


(A)           Rent, utilities and other third party costs for office space;


(B)           All out-of-pocket expenses in connection with payments to the
Board and meetings of the Board and Stockholders;


(C)           Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other stockholder reports, proxy statements and
other reports required by governmental entities; and


(D)           Personnel and related employment direct costs incurred by the
Advisor or its Affiliates from and after the first anniversary of the occurrence
of any Liquidity Event (as defined hereunder) (a) in performing the services
described in Article 3 hereof or (b) as otherwise approved by the Independent
Directors, including but not limited to salary, benefits, burdens and overhead
of all employees directly involved in the performance of such services, plus all
out-of-pocket costs incurred; provided that no reimbursement shall be made for
costs of such employees of the Advisor or its Affiliates to the extent that such
employees (A) perform services for which the Advisor receives Acquisition Fees
or Disposition Fees or (B) serve as executive officers of the Company.


For purposes of the Advisory Agreement, “Liquidity Event” means any of the
following: (i) a listing of the Company’s shares on a national securities
exchange, or (ii) a merger, sale of all or substantially all of the Company’s
assets or another transaction approved by the Company’s board of directors in
which the Company’s stockholders will receive cash and/or shares of a publicly
traded company).”


ARTICLE II
MISCELLANEOUS


2.1           Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.
 
2.2           Counterparts. This Amendment may be executed two counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and both of which shall together constitute one and
the same instrument. This Amendment shall become binding when one or both
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.
 
2.3           Governing Law. The provisions of this Amendment shall be construed
and interpreted in accordance with the laws of the State of Nevada as at the
time in effect, without regard to the principles of conflicts of laws thereof.


 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first written above.
 
MVP REIT, INC.




By:/s/ Michael V. Shustek                                           
      Michael V. Shustek
      President and Chief Executive Officer


MVP REALTY ADVISOR, LLC




By: :/s/ Michael V.
Shustek                                                      







 
 

--------------------------------------------------------------------------------

 
